                      1   LARA C. DE LEON, CA Bar No. 270252
                          lara.deleon@ogletreedeakins.com
                      2   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                          Park Tower, Suite 1500
                      3   695 Town Center Drive
                          Costa Mesa, CA 92626
                      4   Telephone: 714-800-7900
                          Facsímile: 714-754-1298
                      5
                          CHAMBORD V. BENTON-HAYES, CA Bar No. 278970
                      6   chambord.benton-hayes@ogletreedeakins.com
                          Steuart Tower, Suite 1300
                      7   One Market Plaza
                          San Francisco, CA 94105
                      8   Telephone: 415-442-4810
                          Facsimile: 415-442-4870
                      9
                          Attorneys for Defendant
                10        STARBUCKS CORPORATION
                11        R. MICHAEL FLYNN, CA BAR NO. 258732
                          FLYNN LAW OFFICE
                12        P.O. Box 70973
                          Oakland, CA 94612
                13        Telephone: 510-893-3226
                          Michael@flo-law.com
                14

                15        Attorney for Plaintiff
                          Aaliyah Johnese
                16

                17

                18                                     UNITED STATES DISTRICT COURT

                19                      NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION

                20

                21        AALIYAH JOHNESE, an individual,                 Case No. 4:19-cv-04797-HSG
                22                        Plaintiff,                      STIPULATION AND ORDER TO EXTEND
                                                                          TIME FOR FILING OPPOSITION AND
                23               v.                                       REPLY BRIEFS ON DEFENDANT’S
                                                                          MOTION TO COMPEL ARBITRATION;
                24        STARBUCKS CORPORATION, a                        DECLARATION OF LARA C. DE LEON
                          Washington Corporation,
                25
                                          Defendant.
                26

                27

                28
Stipulation to
                                                                                            Case No. 4:19-cv-04797-HSG
Extend Time to File                   STIPULATION AND ORDER TO EXTEND TIME FOR FILING OPPOSITION AND REPLY
                                                    BRIEFS ON MOTION TO COMPEL ARBITRATION
                      1          Defendant Starbucks Corporation (“Defendant”) and plaintiff Aaliyah Johnese (“Plaintiff”),
                      2   by and through their respective counsel of record, stipulate as follows:
                      3          WHEREAS Defendant filed the Notice of Motion for the Motion to Compel Arbitration
                      4   (the “Motion”) on November 15, 2019;
                      5          WHEREAS Plaintiff’s papers in opposition to the Motion are due to be filed by November
                      6   29, 2019;
                      7          WHEREAS the Motion is presently scheduled for hearing on January 23, 2020;
                      8          WHEREAS Plaintiff requested that Defendant agree to a one-week continuance of the time
                      9   for Plaintiff’s opposition papers to be filed, and Defendant agreed to such request; and
                10               WHEREAS the briefing schedule for the Motion has not been previously continued or
                11 extended, and the parties are not requesting any change in the date of the hearing on the Motion;

                12               IT IS HEREBY STIPULATED that the parties request the Court to set the following
                13 schedule:

                14               (i)       the deadline for Plaintiff to file papers in opposition to the Motion shall be
                15                         December 9, 2019; and
                16               (ii)      the deadline for Defendant to file reply papers in support of the Motion shall be
                17                         December 19, 2019.
                18        DATED: November 27, 2019                            Respectfully submitted,
                19                                                            OGLETREE, DEAKINS, NASH, SMOAK &
                                                                              STEWART, P.C.
                20

                21                                                            By: /s/ Lara c. de Leon
                                                                                   LARA C. DE LEON
                22                                                                 CHAMBORD V. BENTON-HAYES
                                                                              Attorneys for Defendant
                23                                                            STARBUCKS CORPORATION

                24
                          DATED: November 27, 2019                            FLYNN LAW OFFICE
                25

                26                                                            By: /s/ R. Michael Flynn
                                                                                  R. Michael Flynn
                27
                                                                              Attorneys for Plaintiff
                28                                                            AALIYAH JOHNESE
Stipulation to
                                                                              1                       Case No. 4:19-cv-04797-HSG
Extend Time to File                    STIPULATION AND ORDER TO EXTEND TIME FOR FILING OPPOSITION AND REPLY
                                                     BRIEFS ON MOTION TO COMPEL ARBITRATION
                      1                                        ORDER
                      2       PURSUANT TO STIPULATION, IT IS SO ORDERED.
                      3
                                12/2/2019
                      4 ___________________________            ________________________________________
                        Date                                   United States District Judge
                      5

                      6

                      7

                      8

                      9
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
Stipulation to
                                                                 2                    Case No. 4:19-cv-04797-HSG
Extend Time to File             STIPULATION AND ORDER TO EXTEND TIME FOR FILING OPPOSITION AND REPLY
                                              BRIEFS ON MOTION TO COMPEL ARBITRATION
